Title: To Thomas Jefferson from James Pemberton, 30 May 1808
From: Pemberton, James
To: Jefferson, Thomas


                  
                     Philada.: 30th: 5 mon: 1808
                  
                  The President’s respectful reception of my last communication encourages me again to address him on a Subject alike Intersting to the Cause of Humanity, and I think true Policy as Contained in the Pamphlet herewith Sent, in the perusal of which I flatter myself he will be gratified under various Considerations unless he has been previously furnished with the information it Contains; I postponed sending it sooner well persuaded that, the various important concerns at this very Critical time must have engaged his most serious attention particularly during the late session of Congress, but now some degree of relaxation seeming to take place, I hope it will afford him at a leisure hour pleasing amusement, as it has yielded to me pleasure in observing the remains of virtue subsisting among the exalted personages of Britain by their liberality in assisting to promote the laudable intentions of the African Institution in London, which by the latest accounts is going forward under the Active care of a Committee selected for the purpose, among whom I find the name of the unwearied Tho’ Clarkson, also Granville & R Sharp, W Wilberforce and other well disposed persons—
                  The first mentioned has lately sent me a Manuscript Copy of the first vol: of a history of the Slave Trade: which is an intelligent & entertaining Compilation. he proposes an American Edition to be published here about the same time as the publication of that printing in London, for which purpose Subscription papers are circulating in the United States, a Copy of which I take liberty to hand to the President whose signature will tend to promote the work.
                  I am Respectfully, Thy well wishing friend
                  
                     Jams. Pemberton
                     
                  
                  
                     Be pleased to present my respects to Secretary Maddison, who may inform his amiable Spouse that her intimate friend & school mate my dutiful daughter Mary wife of R Morris was removed from this transient State of Existence on 24 of 2 mo (Feby) last, departing with great composure & Equanimity of mind—
                  
               